Case 3:14-cr-30141-SMY Document 130 Filed 02/23/21 Page 1 of 2 Page ID #485




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 14-cr-30141-SMY
                                                   )
 GREGORY GILMER, JR.,                              )
                                                   )
                         Defendant.                )


                                             ORDER
YANDLE, District Judge:

       Defendant Gregory Gilmer pled guilty to conspiracy to commit bank robbery by use of a

dangerous weapon (Count 1) and bank robbery by use of a dangerous weapon (Count 2). He was

sentenced to 70 months imprisonment and 3 years of supervised release on March 5, 2015. Now

pending before the Court is Gilmer’s Motion for Early Termination of Supervised Release (Doc.

121) to which the United States and Probation object (Doc. 123).

       After considering the relevant factors set forth in 18 U.S.C. § 3553(a), the Court may

terminate a defendant’s supervised release at any time after he or she has served one year of the

term and if it is satisfied that the early termination is warranted by the defendant’s conduct and the

interest of justice. 18 U.S.C. § 3583(e)(1). Here, the Government opposes Defendant’s request

for early termination based on the limited time he has been on supervised release and his continued

inability to comply with the terms and conditions of his supervision. Probation concurs and reports

that Gilmer is not a good candidate for early termination due to multiple violations and his failure

to report to the halfway house as ordered.




                                             Page 1 of 2
Case 3:14-cr-30141-SMY Document 130 Filed 02/23/21 Page 2 of 2 Page ID #486




       Early termination of Defendant’s supervised release is not warranted at this time.

Additional monitoring is needed to serve the interests of justice given Defendant’s noncompliance

with the terms and conditions of his supervision. Accordingly, Defendant’s Motion for Early

Termination of Supervised Release (Doc. 121) is DENIED.

       IT IS SO ORDERED.

       DATED: February 23, 2021




                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 2 of 2
